16‐4155‐cv
Halleck v. Manhattan Community Access Corp., et al.



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 1st day of August, two thousand nineteen.

PRESENT:
           JON O. NEWMAN,
           DENNIS JACOBS,
           RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
_________________________________________

DEEDEE HALLECK, JESUS PAPOLETO MELENDEZ,

                  Plaintiffs‐Appellants,

                           v.                                   No. 16‐4155‐cv

MANHATTAN COMMUNITY ACCESS CORPORATION,
DANIEL COUGHLIN, JEANETTE SANTIAGO, CORY
BRYCE, CITY OF NEW YORK,

           Defendants‐Appellees.
_________________________________________
FOR PLAINTIFFS‐APPELLANTS:                  ROBERT T. PERRY, Brooklyn, NY.



FOR DEFENDANTS‐APPELLEES:                   MICHAEL B. DE LEEUW, (Tamar S.
                                            Wise, on the brief), Cozen O’Connor,
                                            New York, NY, for Manhattan
                                            Community Access Corporation,
                                            Daniel Coughlin, Jeanette Santiago
                                            and Cory Bryce.

                                            SCOTT N. SHORR, Asst. Corp. Counsel,
                                            New York, NY (Zachary W. Carter,
                                            Corp. Counsel of the City of New
                                            York, Claude S. Platton, Asst. Corp.
                                            Counsel, New York, NY, on the brief),
                                            for City of New York.



      On remand from the Supreme Court.

      UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the District Court is

Affirmed.

       This case is before us on remand from the Supreme Court, which reversed
in relevant part and remanded for further proceedings consistent with the
Court’s opinion. See Manhattan Community Access Corp. v. Halleck, 139 S. Ct. 1921
(2019).
       Upon further consideration, the judgment of the District Court is affirmed.


                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                        2